DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed  6/7/2022 has been entered:  Claims 1, 2, and 4-7 remain pending in the present application.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
The foreign Applications are PCT/CN2019/08703, published as WO 2020/227969 A1.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 5,902,293 A) in view of Wheat (US 2019/0247262 A1) and Askem et al. (US 2015/0174304 A1), hereinafter Askem.

	Regarding claim 1, Liu teaches a device capable of strengthening airtightness for achieving waterproof anti-collision and noise reduction functions for a negative pressure cup (Fig. 1, elements 1 and 4), said device comprising: a vibration motor being disposed inside the vibration box (Abstract; Col. 3, lines 17 - 20), and a vibration box back cover being disposed on a back of the vibration box for sealing (the back being inherent to the box shaped vibration box). Liu also teaches attaching the vibration box to the cup using complementary groove sockets (Col. 3, lines 21 - 25 describe a number of further interfaces between the box and cup).
	Liu does not explicitly teach a waterproof rubber element be disposed on the vibration box back cover and a contact surface of the vibration box, the vibration box back cover and contact surface of the vibration box being reciprocally disposed with flange’s and grooves, and a surface of the waterproof rubber element being disposed within recesses with a concave cross-section, and each of the recesses being sleeved to one of the flange’s and embedded in the group to be sealed; a noise reduction cover being outed outside the vibration motor and fixed on the vibration box to securely fix a position of the vibration motor; and a buffer cushion being disposed between the vibration motor and the noise reduction cover.
	In the same field of endeavor, Wheat teaches a waterproof vibration box (Figs. 4 - 7; Abstract; Also see Figs. 16A - C which show the vibration box being attached to a series of negative pressure cups 106) having a waterproof rubber element disposed on the vibration box back cover and a contact surface of the vibration box (Paragraph 34 describes waterproof cover 62 being around the vibration box; Paragraph 43 describes rubber gasket 44 in Fig. 4; Paragraphs 46 - 48 describe how the gasket is used so that when the vibration box is assembled, the rubber element is compressed to form a watertight seal), with the waterproof rubber element being disposed within a recess (Figs. 8 and 9; elements 74 - 76, Paragraph 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration box of Liu to specifically comprise the back cover and waterproof rubber element of Wheat. Doing so would be advantageous in creating a waterproof vibration box in the same manner as Wheat.
	Wheat also teaches a noise reduction cover being hooded outside the vibration motor and fixed on the vibration box to securely fix a position of the vibration motor (Figs. 5 and 6, elements 50, 54, and 58) and a buffer cushion (element 64; Paragraph 44 describes a cushioning layer).
	However, Wheat does not explicitly teach the buffer cushion being disposed between the vibration motor and the noise reduction cover.
	In addressing the same problem as Applicant, the problem being the reduction of motor noise, Askem teaches the use of a noise reduction hood and buffer (Fig. 84A, elements 1514 and 1516; Paragraphs 255 and 418).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Liu and Wheat to comprise the noise reduction cover hooded outside the vibration motor; and a buffer cushion being disposed between the vibration motor and the noise reduction cover as taught by Askem. Doing so would be advantageous is reducing motor noise (recognized in Askem Paragraphs 255 and 418). Further, doing so would still allow for analogous massage/vibration as Wheat also teaches using an analogous buffer cushion, as stated above.
	The combination of Liu, Wheat, and Askem still do not explicitly teach the vibration box explicitly having flanges and grooves, and the waterproof rubber element being disposed with recesses, each of the recesses being sleeved to one of the flange’s and embedded in the grooves to be sealed.
	However, as stated above, Liu and Wheat both teach using complementary shapes, including projections and grooves, to interface the waterproof rubber element with the vibration housing (Paragraph 46 of Wheat).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rubber element of Liu and Wheat to comprise said grooves/recesses, and the housing to comprise the corresponding projections (i.e. flanges), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, doing so would result in analogous complementary mating between the rubber element and vibration box housing.
	
	Regarding claim 2, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. Wheat further teaches the waterproof rubber element being made of an elastic body (Paragraph 43 describes rubber gasket 44 in Fig. 4), wherein when the waterproof element is sandwiched between the vibration box back cover and the vibration box, the waterproof rubber element is forcefully expanded to completely fit on the flange of the groove (Paragraphs 46 - 48 describe how the gasket is used so that when the vibration box is assembled, the rubber element is compressed to form a watertight seal; as such the rubber gasket conforms to the complementary shapes when compressed).
	As stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration box of Liu to specifically comprise the back cover and waterproof rubber element of Wheat. Doing so would be advantageous in creating a waterproof vibration box in the same manner as Wheat.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. As such, the combination of Liu, Wheat, and Askem teaches the waterproof rubber element being configured such that when the element is sandwiched between the vibration box back cover and the vibration box, the waterproof rubber element is forcefully expanded to completely fit on the flange and the grooves.

	Regarding claim 4, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. Wheaton further teaches a waterproof rubber element in the form of a monolithic panel structure that completely covers the back of the vibration box perfuming the same function of waterproofing the vibration box housing (Figs. 7A and 7B, element 62; Paragraph 34; said cover comprising at least a front and back panel).
	That is, Wheat demonstrates having a monolithic panel structure is an equivalent structure known in the art. Therefore, because these waterproofing means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the monolithic panel for gasket of Wheat. 
	
	Regarding claim 5, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. They do not explicitly disclose the flange and groove the vibration box back cover the vibration boxer interchangeably disposed, and a direction of the recess of the waterproof rubber element is adjusted to match with the flange and the grooves.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flange’s and grooves interchangeably disposed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	In the instant case, reversing the configuration of flanges and grooves, as well as a matching flange is in grooves of the waterproof rubber element does not change their fundamental function in creating a mating surface between the two, nor would it impact the overall waterproofing of the rubber element.

	Regarding claim 6, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. Askem further teaches the noise reduction cover having the same outer shape as that of an outer casing of the vibration motor (Fig. 84A, elements 1514 and 1516).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Liu and Wheat to comprise the noise reduction cover having the same shape as the motor as taught by Askem. Doing so would be advantageous is reducing motor noise (recognized in Askem Paragraphs 255 and 418). Further, doing so would still allow for analogous massage/vibration as Wheat also teaches using an analogous buffer cushion, as stated above.

	Regarding claim 7, the combination of Liu, Wheat, and Askem substantially discloses the invention as claimed. Askem further teaches the noise reduction buffer being made of foam (Fig. 84A, elements 1514 and 1516; Paragraph 418 indicates foam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have comprised the buffer cushion of Askem to specifically be a foam as taught by Askem. Doing so would be advantageous is reducing motor noise (recognized in Askem Paragraphs 255 and 418). Further, doing so would still allow the outer casing for analogous massage/vibration as Wheat also teaches using an analogous buffer cushion, as stated above.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. As such, the combination of Liu, Wheat, and Askem teaches the buffer cushion easing off the sway of the vibration motor.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) rejection, and objection to the drawings and specification as previously set forth in the non-final office action mailed 3/7/2022. All previous 1112(b) rejections and objections have been withdrawn.

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
Applicant argues the cited structures of Wheat do not teach having recesses or flanges as claimed.
However, Examiner is not relying on an explicit teaching of flanges, grooves, or recesses in the claimed manner. Similarly, the relevant structures of Wheat (Fig. 8; Paragraph 46) are not being bodily incorporated in the combination of Liu, Wheat, and Askem.
Rather, Fig. 8 and Paragraph 46 of Wheat (as well as Col. 3, lines 21-25 of Liu to some extent) are used to demonstrate the known technique of providing complementary structures (i.e. projections such as flanges that correspond to mating recesses or grooves) to secure parts together is known in the art. Even outside of the cited prior art, using corresponding mating features (projections and recesses, mortises and tenons, ridges and grooves, etc.) are widely known as means of securing structures together.
Further, Wheat appears to teach an opposite configuration wherein the recess is disposed on the housing (Fig. 8, elements 74 and 75) and the flange (i.e. the body of gasket 76) is comprised in the waterproof rubber element.
Thus, given that it is known to use matching and mating features to secure components together, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the mating features may be reversed and would have a reasonable expectation of success in still securing the housing and waterproof rubber element together.
In response to applicant's argument that O-shaped rings without the claimed features are disadvantageous in certain aspects, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 2014/0094722 A1) discloses an analogous, waterproof, cupped massage device.
Tseng (US 2020/0360221 A1) discloses a vibrating device having a rubber waterproof seal using complementary grooves.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781              

/PHILIP R WIEST/Primary Examiner, Art Unit 3781